People v Almonte (2014 NY Slip Op 08037)





People v Almonte


2014 NY Slip Op 08037


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-05001
 (Ind. No. 7857/11)

[*1]The People of the State of New York, respondent, 
vSamuel Almonte, appellant.


Lynn W. L. Fahey, New York, N.Y. (Bryan D. Kreykes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel; Jacob Rosenberg on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Riviezzo, J.), rendered August 1, 2013, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the circumstances of this case, including, inter alia, the serious nature of the instant crime, the Supreme Court did not improvidently exercise its discretion in denying the defendant youthful offender treatment (see CPL 720.20[1]; People v Booker, 111 AD3d 759, 759-760; People v Green, 110 AD3d 825, 826; People v Williams, 110 AD3d 746, 747; see also People v Rudolph, 21 NY3d 497), and we decline to disturb that determination (see People v Mullings, 83 AD3d 871, 872).
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court